DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 06/10/2022. Claims 1, 9-11, 14 and 17 have been amended. Claims 1-21 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation, “Aggrassiveness” appears to be spelt incorrectly. It appears applicant meant to say “Aggressiveness.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Applicant has amended claim 1 to include the recitation, “receiving a command from a user that is indicative of an aggrassiveness index. It is unclear whether the recitation “aggrassiveness index” is the same aggrassiveness index mentioned later in claim 1, specifically the recitation, “determining a target vehicle trajectory or kinematic parameter based on an aggressiveness index.” Applicant is advised to make it clear whether these two limitations are the same index. Appropriate correction is required.

Applicant’s Arguments/Amendments
Applicant’s amendments and remarks filed on 06/10/2022, with respect to the previous rejections under 35 U.S.C. 103 have been fully considered and are unpersuasive. 
With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record fails to explicitly disclose "determining a target vehicle trajectory and kinematic parameter based on the aggressiveness index," and then operating a vehicle to effect that "target vehicle trajectory and kinematic parameter" by "determining a vehicle control output based on the target vehicle trajectory and kinematic parameter" and "operating an actuator of the vehicle control interface of the leanable vehicle to implement [the operation] specified by the vehicle control output. 
Examiner respectfully disagrees. Firstly, applicant appears to be arguing a more narrow interpretation of the claimed “determining a target vehicle trajectory and kinematic parameter based on the aggressiveness index.” Claim 1 only requires finding an alternative for this claimed limitations as the claim recites an “or.” Murrish discloses determining a kinematic parameter based on the vehicle control input, and the sensor data (vector sum of acceleration (or braking) and cornering cannot exceed the tire's limit. In other words, it can't go outside the circle. The VDCS manages the acceleration/braking torque per wheel so as not to get excessive slip rates/angles. If the driver already has the vehicle cornering at the optimum slip angle (highest cornering g), then the VDCS will not allow any acceleration or regen braking. As the driver unloads the steering, the VDCS allows more acceleration or braking torque, keeping the traction vector on the traction circle – See at least ¶40). Murrish fails to explicitly disclose determining a kinematic parameter based on an aggressiveness index. However, Wright teaches determining a kinematic parameter based on an aggressiveness index (The VDCS, in certain embodiments, can also measure confidence, which is defined herein as the degree to which drivers use the cornering ability of their vehicle rather than braking and accelerating. In competition driving, the VDCS can measure how close to the traction circle the driver operates, and how smoothly, i.e. aggressive index  - See at least ¶49 and 50). 
For at least the above, Applicant’s arguments with respect to the previous 35 U.S.C. 103 rejection of claim 1 is unpersuasive and the rejection is maintained.
With respect to the previous 35 U.S.C. 103 rejection of claim 9, Applicant’s arguments with respect to the rejection of claim 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murrish et al., US 20170096143 A1, in view of Sakuma et al., US 20180201188 A1 and in view of Norris et al., US 20080195281 A1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al., US 20170096143 A1, in view of Wright et al., US 20110238251 A1, and in view of Sakuma et al., US 20180201188 A1, hereinafter referred to as Murrish, Wright and Sakuma, respectively.
Regarding claim 1, Murrish discloses a system for enhancing a driving performance of a leanable vehicle comprising: 
one or more sensors configured to be disposed on the leanable vehicle (The system may include a first sensor recording a first motion amount related to a head of a rider and a second sensor recording a second motion amount of a portion of a vehicle, i.e. leanable vehicle – See at least ¶3. Receiving sensor inputs from a plurality of sensors  - See at least ¶8); 
a vehicle control interface configured to be disposed on the leanable vehicle (Vehicle dynamic control system--user interface (VDCS-UI) 215 is provided to display relevant information to the driver. The user interface 215 may comprise a general purpose microcomputer with a LCD display, including touchscreen or dedicated pushbuttons – See at least ¶22); and 
a controller, wherein the controller comprises one or more processors configured to perform controller operations comprising (Controller – See at least ¶51): 
receiving sensor data from the one or more sensors, wherein the sensor data is indicative of a state of the leanable vehicle (In some embodiments, the program code may be further configured to use the received sensor inputs to calculate friction coefficients, slip rates and angles, velocity vectors and resultant wheel motor speed and torque commands. In some configurations, the electric drive motor delivers torque to the wheel with precise vehicle dynamics control including stability, regenerative braking, and traction control – See at least ¶6); 
obtaining a vehicle control input, wherein the vehicle control input requests at least one of an acceleration (Driver controls may include an accelerator 240 including a sensor for measuring accelerator position – See at least ¶22); 
determining a kinematic parameter based on the vehicle control input, and the sensor data (vector sum of acceleration (or braking) and cornering cannot exceed the tire's limit. In other words, it can't go outside the circle. The VDCS manages the acceleration/braking torque per wheel so as not to get excessive slip rates/angles. If the driver already has the vehicle cornering at the optimum slip angle (highest cornering g), then the VDCS will not allow any acceleration or regen braking. As the driver unloads the steering, the VDCS allows more acceleration or braking torque, keeping the traction vector on the traction circle – See at least ¶40); 
determining a vehicle control output based on the kinematic parameter, wherein the vehicle control output specifies at least one of a braking operation (The VDCS manages the acceleration/braking torque per wheel so as not to get excessive slip rates/angles. If the driver already has the vehicle cornering at the optimum slip angle (highest cornering g), then the VDCS will not allow any acceleration or regen braking. As the driver unloads the steering, the VDCS allows more acceleration or braking torque, keeping the traction vector on the traction circle – See at least ¶40); and 

Murrish fails to explicitly disclose determining a kinematic parameter based on an aggressiveness index.
However, Wright teaches determining a kinematic parameter based on an aggressiveness index (The VDCS, in certain embodiments, can also measure confidence, which is defined herein as the degree to which drivers use the cornering ability of their vehicle rather than braking and accelerating. In competition driving, the VDCS can measure how close to the traction circle the driver operates, and how smoothly, i.e. aggressive index  - See at least ¶49 and 50).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murrish and include the feature of determining a kinematic parameter based on an aggressiveness index, as taught by Wright, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

	The combination of Murrish and Wright fails to explicitly disclose receiving a command form a user that is indicative of an aggrassiveness index and operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output.
However, Sakuma teaches:
receiving a command form a user that is indicative of an aggrassiveness index (It is possible to obtain the index indicating the driving characteristic that is a characteristic of a driving operation of the driver – See at least ¶12. That is, it can be considered that, after the deceleration start by the operation of the driver of the own vehicle, the time to collision, the time to collision, and the time headway (that is, the front information) have a correlation with the driving characteristic relating to a deceleration operation such as a brake operation of the driver. Thus, it is possible to obtain the index indicating the driving characteristic – See at least ¶13).
operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output (Further, the vehicle control is an interface, i.e. vehicle control interface of the leanable vehicle, that outputs various control signals for controlling the operation of the vehicle to the throttle actuator and the brake actuator. The information notification is an interface for outputting information of which the driver is notified to the information notification device – See at least ¶50. An example of the throttle actuator is an electronic throttle. The acceleration and the vehicle speed can be controlled by controlling the operation of the electronic throttle to adjust output of an engine of the own vehicle – See at least ¶64).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles. Sakuma teaches operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murrish and Wright and include the feature of operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output, as taught by Sakuma, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Regarding claim 3, Murrish fails to explicitly disclose wherein the target vehicle trajectory or kinematic parameter comprises a target bank angle, wherein the sensor data comprises information indicative of a bank angle of the leanable vehicle, wherein determining the vehicle control output comprises: determining, by the controller, a difference between the target bank angle and the bank angle of the leanable vehicle indicated by the sensor data; determining, by the controller, a steering torque level based on the determined difference; and determining, by the controller, a steering operation to apply the determined steering torque level, wherein the vehicle control output specifies at least the determined steering operation.
However, Wright teaches:
wherein the target vehicle trajectory or kinematic parameter comprises a target bank angle, wherein the sensor data comprises information indicative of a bank angle of the leanable vehicle, wherein determining the vehicle control output comprises: 
determining, by the controller, a difference between the target bank angle and the bank angle of the leanable vehicle indicated by the sensor data (The uncompensated values for differential wheel speeds when turning can be biased, so that the vehicle resists turning (understeer) or is eager to turn, thus canceling the understeer that results from, for example, suspension geometry. The VDCS can also add a temporary boost to yaw rate when the vehicle speed is low, and an extra boost if the steering wheel is turned quickly – See at least ¶44); 
determining, by the controller, a steering torque level based on the determined difference (Alternatively, for low values of slip, the applied torque and steering angle is compared with most recent measurement of .mu.. This a reading of currently "used" traction against a scale of available traction – See at least ¶50); and 
determining, by the controller, a steering operation to apply the determined steering torque level, wherein the vehicle control output specifies at least the determined steering operation (Steering angle is usually measured with an encoder mounted on the steering shaft. In the VDCS, there are position encoders coupled to the steering arms to measure the angles of both steering wheels, thus taking account of Ackerman steering geometry, or any other system where the angles of the steering wheels diverge as the steering wheel is turned away from center. Alternatively, the individual steering angles may be calculated from the steering wheel position and the known steering geometry – See at least ¶18).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murrish and include the feature of wherein the target vehicle trajectory or kinematic parameter comprises a target bank angle, wherein the sensor data comprises information indicative of a bank angle of the leanable vehicle, wherein determining the vehicle control output comprises: determining, by the controller, a difference between the target bank angle and the bank angle of the leanable vehicle indicated by the sensor data; determining, by the controller, a steering torque level based on the determined difference; and determining, by the controller, a steering operation to apply the determined steering torque level, wherein the vehicle control output specifies at least the determined steering operation, as taught by Wright, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Regarding claim 5, Murrish fails to explicitly disclose wherein the target vehicle trajectory or kinematic parameter comprises a target acceleration, and wherein determining the target vehicle trajectory or kinematic parameter based on the aggressiveness index, the vehicle control input, and the sensor data comprises: determining, by the controller, a maximum acceleration based on the aggressiveness index; and determining, by the controller, the target vehicle trajectory or kinematic parameter such that the target acceleration does not exceed the maximum acceleration.
However, Wright teaches determining, by the controller, a maximum acceleration based on the aggressiveness index; and determining, by the controller, the target vehicle trajectory or kinematic parameter such that the target acceleration does not exceed the maximum acceleration (The VDCS, in certain embodiments, can also measure confidence, which is defined herein as the degree to which drivers use the cornering ability of their vehicle rather than braking and accelerating. In competition driving, the VDCS can measure how close to the traction circle the driver operates, and how smoothly, i.e. aggressive index  - See at least ¶49 and 50).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murrish and include the feature of determining, by the controller, a maximum acceleration based on the aggressiveness index; and determining, by the controller, the target vehicle trajectory or kinematic parameter such that the target acceleration does not exceed the maximum acceleration, as taught by Wright, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Regarding claim 6, Murrish fails to explicitly disclose determining, by the controller, that a distance between the leanable vehicle and a particular location is less than a threshold distance, wherein determining the maximum acceleration based on the aggressiveness index comprises determining the maximum acceleration based on the aggressiveness index and the distance between the leanable vehicle and the particular location being less than the threshold distance.
However, Wright teaches determining, by the controller, that a distance between the leanable vehicle and a particular location is less than a threshold distance, wherein determining the maximum acceleration based on the aggressiveness index comprises determining the maximum acceleration based on the aggressiveness index and the distance between the leanable vehicle and the particular location being less than the threshold distance (The VDCS, in certain embodiments, can also measure confidence, which is defined herein as the degree to which drivers use the cornering ability of their vehicle rather than braking and accelerating. In competition driving, the VDCS can measure how close to the traction circle the driver operates, and how smoothly, i.e. aggressive index  - See at least ¶49 and 50).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murrish and include the feature of determining, by the controller, that a distance between the leanable vehicle and a particular location is less than a threshold distance, wherein determining the maximum acceleration based on the aggressiveness index comprises determining the maximum acceleration based on the aggressiveness index and the distance between the leanable vehicle and the particular location being less than the threshold distance, as taught by Wright, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Regarding claim 7, Murrish discloses wherein the controller is configured to be disposed on the leanable vehicle (The method may include obtaining, by a system comprising a processor – See at least ¶4).

Regarding claim 8, Murrish discloses the one or more sensors of the leanbale vehicle include a camera (System may include a sensor or a camera that is configured to capture the environment – See at least ¶41).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al., US 20170096143 A1, in view of Wright et al., US 20110238251 A1, in view of Sakuma et al., US 20180201188 A1, as applied to claim 1 above, and further in view of Smith et al., Us 20160096272 A1, hereinafter referred to as Murrish, Wright, Sakuma and Smith, respectively.
Regarding claim 2, the combination of Murrish, Wright and Sakuma fails to explicitly disclose wherein a driver of the leanable vehicle is a robotic driver.
However, Smith teaches wherein a driver of the leanable vehicle is a robotic driver (Robot driver – See at least ¶183).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles. Sakuma teaches operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output. Smith teaches a driving robot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Murrish, Wright and Sakuma and include the feature of wherein the driver is a robotic driver, as taught by Smith, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al., US 20170096143 A1, in view of Wright et al., US 20110238251 A1, in view of Sakuma et al., US 20180201188 A1, as applied to claim 1 above, and further in view of Hatano et al., Us 20170329330 A1, hereinafter referred to as Murrish, Wright, Sakuma and Hatano, respectively.
Regarding claim 4, the combination of Murrish, Wright and Sakuma fails to explicitly disclose wherein the target vehicle trajectory or kinematic parameter comprises a target longitudinal acceleration, wherein the sensor data comprises information indicative of a rotation speed of an engine of the leanable vehicle, and wherein determining the vehicle control output comprises: determining, by the controller, a difference between the target longitudinal acceleration and the longitudinal acceleration of the leanable vehicle indicated by the sensor data; and determining, by the controller, a target throttle position based on the rotation speed of the engine indicated by the sensor data and the determined difference between the target longitudinal acceleration and the longitudinal acceleration of the leanable vehicle; and determining, by the controller, a throttle operation based on the target throttle position.
However, Hatano teaches: 
wherein the target vehicle trajectory or kinematic parameter comprises a target longitudinal acceleration, wherein the sensor data comprises information indicative of a rotation speed of an engine of the leanable vehicle, and wherein determining the vehicle control output comprises (The other driving operation devices 81 receive acceleration instructions, deceleration instructions, turning instructions, and the like and output the instructions to the vehicle control system 100 – See at least 62): 
determining, by the controller, a difference between the target longitudinal acceleration and the longitudinal acceleration of the leanable vehicle indicated by the sensor data (The vehicle sensors 60 include, for example, a vehicle speed sensor that detects vehicle speed, an acceleration sensor that detects acceleration, a jerk computing circuit for deriving jerk by differentiation of the acceleration detected by the acceleration sensor (the computation may be performed by the vehicle control system 100), a yaw rate sensor that detects angular velocity about a vertical axis, and a directional sensor that detects the heading of the vehicle M – See at least ¶55); and 
determining, by the controller, a target throttle position based on the rotation speed of the engine indicated by the sensor data and the determined difference between the target longitudinal acceleration and the longitudinal acceleration of the leanable vehicle (In cases in which the traction drive force output device 200 includes only an engine, the engine ECU adjusts the engine throttle opening, the shift level, or the like, in accordance with information input from a traction controller 160 – See at least ¶70); and 
determining, by the controller, a throttle operation based on the target throttle position (In cases in which the traction drive force output device 200 includes only an engine, the engine ECU adjusts the engine throttle opening – See at least ¶70).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles. Sakuma teaches operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output. Hatano teaches a vehicle control program capable of reflecting user preferences regarding control characteristics related to acceleration/deceleration or steering in automated driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murrish, Wright and Sakuma and include the feature of wherein the target vehicle trajectory or kinematic parameter comprises a target longitudinal acceleration, wherein the sensor data comprises information indicative of a rotation speed of an engine of the leanable vehicle, and wherein determining the vehicle control output comprises: determining, by the controller, a difference between the target longitudinal acceleration and the longitudinal acceleration of the leanable vehicle indicated by the sensor data; and determining, by the controller, a target throttle position based on the rotation speed of the engine indicated by the sensor data and the determined difference between the target longitudinal acceleration and the longitudinal acceleration of the leanable vehicle; and determining, by the controller, a throttle operation based on the target throttle position, as taught by Hatano, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al., US 20170096143 A1, in view of Sakuma et al., US 20180201188 A1 and in view of Norris et al., US 20080195281 A1
Regarding claim 9, Murrish discloses a method for enhancing a driving performance of a leanable vehicle comprising: 
receiving, by a controller of the leanable vehicle, sensor data from the one or more sensors, wherein the sensor data is indicative of a state of the leanable vehicle (The method may include obtaining, by a system comprising a processor – See at least ¶4. In some embodiments, the program code may be further configured to use the received sensor inputs to calculate friction coefficients, slip rates and angles, velocity vectors and resultant wheel motor speed and torque commands. In some configurations, the electric drive motor delivers torque to the wheel with precise vehicle dynamics control including stability, regenerative braking, and traction control – See at least ¶6); 
obtaining, by the controller, a vehicle control input, wherein the vehicle control input requests at least one of an acceleration (The method may include obtaining, by a system comprising a processor – See at least ¶4. Driver controls may include an accelerator 240 including a sensor for measuring accelerator position – See at least ¶22).

Murrish fails to explicitly disclose determining, by the controller, a target trajectory and kinematic parameter based on the vehicle control input, and the sensor data and determining, by the controller, a vehicle control output based on the target vehicle trajectory and kinematic parameter, wherein the vehicle control output specifies at least one of a steering operation, a throttle operation, a clutch operation, a shifting operation, or a braking operation.
However, Norris teaches:
determining, by the controller, a target trajectory and kinematic parameter based on the vehicle control input, and the sensor data (Dynamic model, i.e. kinematic parameter may include other inputs other than steering information, such as speed information that may be input on other inputs. An output signal from dynamic model is generated and a feedback reference signal, which feeds back to reference signal, indicates the position, velocity, acceleration and orientation of the vehicle – See at least ¶41. Obtaining information from an operator that includes a required path, i.e. target trajectory, which may include set points necessary to establish the desired path for a vehicle. Operator aggressiveness is also input into rule base, the output thereof is provided to steering defuzzifier that results in an input signal to a vehicle control unit – See at least ¶42. Examiner notes the interpretation of target trajectory and kinematic parameter is interpreted from applicant specification as aggressive with respect to speed, acceleration, or other -8-parameters – See ¶28 of applicant’s specification); and 
determining, by the controller, a vehicle control output based on the target vehicle trajectory and kinematic parameter, wherein the vehicle control output specifies at least one of a steering operation, a throttle operation, a clutch operation, a shifting operation, or a braking operation (Dynamic model, i.e. kinematic parameter may include other inputs other than steering information, such as speed information that may be input on other inputs. An output signal from dynamic model is generated and a feedback reference signal, which feeds back to reference signal, indicates the position, velocity, acceleration and orientation of the vehicle – See at least ¶41. Obtaining information from an operator that includes a required path, i.e. target trajectory, which may include set points necessary to establish the desired path for a vehicle. Operator aggressiveness is also input into rule base, the output thereof is provided to steering defuzzifier that results in an input signal to a vehicle control unit – See at least ¶42). 
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Norris teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murrish and include the feature of determining, by the controller, a target trajectory and kinematic parameter based on the vehicle control input, and the sensor data and determining, by the controller, a vehicle control output based on the target vehicle trajectory and kinematic parameter, wherein the vehicle control output specifies at least one of a steering operation, a throttle operation, a clutch operation, a shifting operation, or a braking operation, as taught by Norris, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

The combination of Murrish and Wright fails to explicitly disclose operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output.
However, Sakuma teaches operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output (Further, the vehicle control is an interface, i.e. vehicle control interface of the leanable vehicle, that outputs various control signals for controlling the operation of the vehicle to the throttle actuator and the brake actuator. The information notification is an interface for outputting information of which the driver is notified to the information notification device – See at least ¶50. An example of the throttle actuator is an electronic throttle. The acceleration and the vehicle speed can be controlled by controlling the operation of the electronic throttle to adjust output of an engine of the own vehicle – See at least ¶64).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles. Sakuma teaches operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murrish and Wright and include the feature of operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output, as taught by Sakuma, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Regarding claim 10, Murrish fails to explicitly disclose wherein the target vehicle trajectory and  kinematic parameter includes a turn, and wherein determining the target vehicle trajectory or kinematic parameter based on the aggressiveness index, the vehicle control input, and the sensor data comprises: determining a maximum acceleration based on the aggressiveness index; and determining the target vehicle trajectory or kinematic parameter such that an acceleration of the leanable vehicle at an apex of the turn does not exceed the maximum acceleration.
However, Norris teaches wherein the target vehicle trajectory and kinematic parameter includes a turn, and wherein determining the target vehicle trajectory or kinematic parameter based on the aggressiveness index, the vehicle control input, and the sensor data comprises: determining a maximum acceleration based on the aggressiveness index; and determining the target vehicle trajectory or kinematic parameter such that an acceleration of the leanable vehicle at an apex of the turn does not exceed the maximum acceleration (Dynamic model, i.e. kinematic parameter may include other inputs other than steering information, such as speed information that may be input on other inputs. An output signal from dynamic model is generated and a feedback reference signal, which feeds back to reference signal, indicates the position, velocity, acceleration and orientation of the vehicle – See at least ¶41. Obtaining information from an operator that includes a required path, i.e. target trajectory, which may include set points necessary to establish the desired path for a vehicle. Operator aggressiveness is also input into rule base, the output thereof is provided to steering defuzzifier that results in an input signal to a vehicle control unit – See at least ¶42).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Norris teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murrish and include the feature of wherein the target vehicle trajectory or kinematic parameter includes a turn, and wherein determining the target vehicle trajectory or kinematic parameter based on the aggressiveness index, the vehicle control input, and the sensor data comprises: determining a maximum acceleration based on the aggressiveness index; and determining the target vehicle trajectory or kinematic parameter such that an acceleration of the leanable vehicle at an apex of the turn does not exceed the maximum acceleration, as taught by Norris, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Regarding claim 11, Murrish fails to explicitly disclose wherein the target vehicle trajectory or kinematic parameter includes a target vehicle trajectory that has a turn, wherein the turn has an apex, wherein the target vehicle trajectory and kinematic parameter additionally includes a target velocity corresponding to the apex, and wherein determining the target vehicle trajectory or kinematic parameter based on the aggressiveness index, the vehicle control input, and the sensor data comprises: determining a pre-apex point on the target vehicle trajectory, wherein the pre-apex point is located on the target vehicle trajectory before the apex by a distance that is based on the aggressiveness index; determining, for a plurality of points on the target vehicle trajectory before the pre-apex point, respective maximum accelerations; determining, based on the target vehicle trajectory, the target velocity, and the determined maximum accelerations, a braking commencement point on the target vehicle trajectory that is sufficiently before the pre-apex point such that, if braking is applied beginning at the braking commencement point, the velocity of the leanable vehicle can be reduced from a starting velocity at the braking commencement point to the target velocity at the pre-apex point while maintaining the acceleration of the vehicle, at the points on the target vehicle trajectory between the braking commencement point and the pre-apex point, at or below the determined respective maximum accelerations for the points on the target vehicle trajectory between the braking commencement point and the pre-apex point.
However, Norris teaches wherein the target vehicle trajectory or kinematic parameter includes a target vehicle trajectory that has a turn, wherein the turn has an apex, wherein the target vehicle trajectory or kinematic parameter additionally includes a target velocity corresponding to the apex, and wherein determining the target vehicle trajectory or kinematic parameter based on the aggressiveness index, the vehicle control input, and the sensor data comprises: determining a pre-apex point on the target vehicle trajectory, wherein the pre-apex point is located on the target vehicle trajectory before the apex by a distance that is based on the aggressiveness index; determining, for a plurality of points on the target vehicle trajectory before the pre-apex point, respective maximum accelerations; determining, based on the target vehicle trajectory, the target velocity, and the determined maximum accelerations, a braking commencement point on the target vehicle trajectory that is sufficiently before the pre-apex point such that, if braking is applied beginning at the braking commencement point, the velocity of the leanable vehicle can be reduced from a starting velocity at the braking commencement point to the target velocity at the pre-apex point while maintaining the acceleration of the vehicle, at the points on the target vehicle trajectory between the braking commencement point and the pre-apex point, at or below the determined respective maximum accelerations for the points on the target vehicle trajectory between the braking commencement point and the pre-apex point (Dynamic model, i.e. kinematic parameter may include other inputs other than steering information, such as speed information that may be input on other inputs. An output signal from dynamic model is generated and a feedback reference signal, which feeds back to reference signal, indicates the position, velocity, acceleration and orientation of the vehicle – See at least ¶41. Obtaining information from an operator that includes a required path, i.e. target trajectory, which may include set points necessary to establish the desired path for a vehicle. Operator aggressiveness is also input into rule base, the output thereof is provided to steering defuzzifier that results in an input signal to a vehicle control unit – See at least ¶42).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Norris teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murrish and include the feature of wherein the target vehicle trajectory or kinematic parameter includes a target vehicle trajectory that has a turn, wherein the turn has an apex, wherein the target vehicle trajectory or kinematic parameter additionally includes a target velocity corresponding to the apex, and wherein determining the target vehicle trajectory or kinematic parameter based on the aggressiveness index, the vehicle control input, and the sensor data comprises: determining a pre-apex point on the target vehicle trajectory, wherein the pre-apex point is located on the target vehicle trajectory before the apex by a distance that is based on the aggressiveness index; determining, for a plurality of points on the target vehicle trajectory before the pre-apex point, respective maximum accelerations; determining, based on the target vehicle trajectory, the target velocity, and the determined maximum accelerations, a braking commencement point on the target vehicle trajectory that is sufficiently before the pre-apex point such that, if braking is applied beginning at the braking commencement point, the velocity of the leanable vehicle can be reduced from a starting velocity at the braking commencement point to the target velocity at the pre-apex point while maintaining the acceleration of the vehicle, at the points on the target vehicle trajectory between the braking commencement point and the pre-apex point, at or below the determined respective maximum accelerations for the points on the target vehicle trajectory between the braking commencement point and the pre-apex point, as taught by Norris, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Regarding claim 12, Murrish discloses wherein determining the target vehicle trajectory or kinematic parameter additionally comprises determining the target vehicle trajectory or kinematic parameter based on external data about the environment of the leanable vehicle (In the case of selections, for example, attributes may be identification of a trigger event and the classes are criteria of the environment that need to be observed to recommend an action based on the trigger event – See at least ¶55).

Regarding claim 13, Murrish discloses wherein the external data comprises at least one of road condition data (Another implementation of this disclosure relates to a method for identifying road conditions associated with a road surface – See at least ¶4).

Regarding claim 14, Murrish fails to explicitly disclose wherein the external data comprises data about a particular location, and wherein the method further comprises: determining, by the controller, that a distance between the leanable vehicle and the particular location is less than a threshold distance, wherein determining the target vehicle trajectory and kinematic parameter based on external data about the environment of the leanable vehicle comprises, responsive to determining that the distance between the leanable vehicle and the particular location is less than the threshold distance, determining the target vehicle trajectory or kinematic parameter based on the data about the particular location.
However, Norris teaches wherein the external data comprises data about a particular location, and wherein the method further comprises: determining, by the controller, that a distance between the leanable vehicle and the particular location is less than a threshold distance, wherein determining the target vehicle trajectory and kinematic parameter based on external data about the environment of the leanable vehicle comprises, responsive to determining that the distance between the leanable vehicle and the particular location is less than the threshold distance, determining the target vehicle trajectory or kinematic parameter based on the data about the particular location (Dynamic model, i.e. kinematic parameter may include other inputs other than steering information, such as speed information that may be input on other inputs. An output signal from dynamic model is generated and a feedback reference signal, which feeds back to reference signal, indicates the position, velocity, acceleration and orientation of the vehicle – See at least ¶41. Obtaining information from an operator that includes a required path, i.e. target trajectory, which may include set points necessary to establish the desired path for a vehicle. Operator aggressiveness is also input into rule base, the output thereof is provided to steering defuzzifier that results in an input signal to a vehicle control unit – See at least ¶42).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Norris teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murrish and include the feature of wherein the external data comprises data about a particular location, and wherein the method further comprises: determining, by the controller, that a distance between the leanable vehicle and the particular location is less than a threshold distance, wherein determining the target vehicle trajectory or kinematic parameter based on external data about the environment of the leanable vehicle comprises, responsive to determining that the distance between the leanable vehicle and the particular location is less than the threshold distance, determining the target vehicle trajectory or kinematic parameter based on the data about the particular location., as taught by Norris, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Regarding claim 16, Murrish discloses receiving, from a remote server, the external data (Example computing devices include, but are not limited to, personal computers, server computers – See at least ¶73).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al., US 20170096143 A1, in view of Norris et al., US 20080195281 A1, in view of Sakuma et al., US 20180201188 A1, as applied to claim 12 above, and further in view of Jiang et al., US 20180107942 A1, hereinafter referred to as Murrish, Norris, Sakuma  and Jiang, respectively.
Regarding claim 15, the combination of Murrish, Norris and Sakuma fails to explicitly disclose receiving, from another leanable vehicle, the external data.
However, Jiang teaches receiving, from another leanable vehicle, the external data (Wireless communication system 112 is to allow communication between autonomous vehicle 101 and external systems, such as devices, sensors, other vehicles – See at least ¶29).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Norris teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles. Sakuma teaches operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output. Jiang teaches group driving style learning framework for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murrish, Norris and Sakuma and include the feature of receiving, from another leanable vehicle, the external data, as taught by Jiang, to provide recommendations to a rider of a vehicle based on the road conditions ahead.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al., US 20170096143 A1, in view of Norris et al., US 20080195281 A1, in view of Sakuma et al., US 20180201188 A1, as applied to claim 12 above and further in view of Wright et al., US 20110238251 A1 hereinafter referred to as Murrish, Norris, Sakuma and Norris, respectively.
Regarding claim 17, the combination of Murrish, Norris and Sakuma fails to explicitly disclose wherein the target vehicle trajectory or kinematic parameter comprises a target vehicle trajectory and a target acceleration, and wherein the method further comprises: applying a state estimator to the received sensor data to determine a kinetic state of the leanable vehicle; applying a model generator to generate, based on at least one of the determined kinetic state or the external data, a physics model of the leanable vehicle and the driver; generating, based on the determined kinetic state, the external data, and the aggressiveness index, the target vehicle trajectory; applying a model-based controller to at least two of: 1) the generated physics model, 2) the aggressiveness index, or 3) the generated target vehicle trajectory to determine the target acceleration, wherein determining, by the controller, the vehicle control output based on the target vehicle trajectory and kinematic parameter comprises determining the vehicle control output based on the target vehicle trajectory or the target vehicle acceleration.
However, Wright teaches:
applying a state estimator to the received sensor data to determine a kinetic state of the leanable vehicle (The VDCS can continually update its estimates of vehicle parameters such as vehicle mass, location of center of gravity, or changes in cornering coefficients (for example a flat tire) so that the amount of rollover prevention is modified as the vehicle becomes more or less likely to rollover – See at least ¶47); 
applying a model generator to generate, based on at least one of the determined kinetic state or the external data, a physics model of the leanable vehicle and the driver (The VDCS can continually update its estimates of vehicle parameters such as vehicle mass, location of center of gravity, or changes in cornering coefficients (for example a flat tire) so that the amount of rollover prevention is modified as the vehicle becomes more or less likely to rollover – See at least ¶47); 
generating, based on the determined kinetic state, the external data, and the aggressiveness index, the target vehicle trajectory; applying a model-based controller to at least two of: the aggressiveness index, or the generated target vehicle trajectory to determine the target acceleration, wherein determining, by the controller, the vehicle control output based on the target vehicle trajectory or kinematic parameter comprises determining the vehicle control output based on the target vehicle trajectory or the target vehicle acceleration (The VDCS, in certain embodiments, can also measure confidence, which is defined herein as the degree to which drivers use the cornering ability of their vehicle rather than braking and accelerating. In competition driving, the VDCS can measure how close to the traction circle the driver operates, and how smoothly, i.e. aggressive index  - See at least ¶49 and 50).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Norris teaches vehicle dynamics control in electric drive vehicles. Sakuma teaches operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murrish, Norris and Sakuma and include the feature of applying a state estimator to the received sensor data to determine a kinetic state of the leanable vehicle; applying a model generator to generate, based on at least one of the determined kinetic state or the external data, a physics model of the leanable vehicle and the driver; generating, based on the determined kinetic state, the external data, and the aggressiveness index, the target vehicle trajectory; applying a model-based controller to at least two of: 1) the generated physics model, 2) the aggressiveness index, or 3) the generated target vehicle trajectory to determine the target acceleration, wherein determining, by the controller, the vehicle control output based on the target vehicle trajectory or kinematic parameter comprises determining the vehicle control output based on the target vehicle trajectory or the target vehicle acceleration, as taught by Wright, to provide recommendations to a rider of a vehicle based on the road conditions ahead.

Regarding claim 18, Murrish discloses the model-based controller includes a rule-based model (reasoning component 502 may employ principles of probabilistic and decision theoretic inference. Additionally or alternatively, the machine learning and reasoning component 502 may rely on predictive models constructed using machine learning and/or automated learning procedures. Logic-centric inference may also be employed separately or in conjunction with probabilistic methods – See at least ¶50).

Regarding claim 19, Murrish discloses wherein the model-based controller includes a machine learning-based model (a machine learning and reasoning component 502 may be utilized to automate one or more of the disclosed aspects – See at least ¶49).

Regarding claim 20, Murrish discloses wherein generating a physics model of the leanable vehicle and the driver comprises generating a physics model that includes a representation of at least one of a center of gravity (Sensor may capture a velocity, an orientation, one or more gravitational forces – See at least ¶24)

Regarding claim 21, the combination of Murrish, Norris and Sakuma fails to explicitly disclose obtaining information about past performance of the leanable vehicle; and prior to at least one of: 1) applying the state estimator to determine the kinetic state of the leanable vehicle, 2) applying the model generator to generate the physics model of the leanable vehicle and the driver, or 3) applying the model-based controller to determine the target acceleration, using the obtained information about past performance of the leanable vehicle to update at least one of the state estimator, the model generator, or the model-based controller models.
However, Wright teaches:
applying a state estimator to the received sensor data to determine a kinetic state of the leanable vehicle (The VDCS can continually update its estimates of vehicle parameters such as vehicle mass, location of center of gravity, or changes in cornering coefficients (for example a flat tire) so that the amount of rollover prevention is modified as the vehicle becomes more or less likely to rollover – See at least ¶47); 
applying a model generator to generate, based on at least one of the determined kinetic state or the external data, a physics model of the leanable vehicle and the driver (The VDCS can continually update its estimates of vehicle parameters such as vehicle mass, location of center of gravity, or changes in cornering coefficients (for example a flat tire) so that the amount of rollover prevention is modified as the vehicle becomes more or less likely to rollover – See at least ¶47); 
generating, based on the determined kinetic state, the external data, and the aggressiveness index, the target vehicle trajectory; applying a model-based controller to at least two of: the aggressiveness index, or the generated target vehicle trajectory to determine the target acceleration, wherein determining, by the controller, the vehicle control output based on the target vehicle trajectory or kinematic parameter comprises determining the vehicle control output based on the target vehicle trajectory or the target vehicle acceleration (The VDCS, in certain embodiments, can also measure confidence, which is defined herein as the degree to which drivers use the cornering ability of their vehicle rather than braking and accelerating. In competition driving, the VDCS can measure how close to the traction circle the driver operates, and how smoothly, i.e. aggressive index  - See at least ¶49 and 50).
Murrish discloses a system a system that identifies road conditions associated with a road surface and provides recommendations to the rider based on a severity level. Norris teaches vehicle dynamics control in electric drive vehicles. Sakuma teaches operating an actuator of the vehicle control interface of the leanable vehicle to throttle operation, specified by the vehicle control output. Wright teaches vehicle dynamics, and more particularly, some embodiments relate to vehicle dynamics control in electric drive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murrish, Norris and Sakuma and include the feature of applying a state estimator to the received sensor data to determine a kinetic state of the leanable vehicle; applying a model generator to generate, based on at least one of the determined kinetic state or the external data, a physics model of the leanable vehicle and the driver; generating, based on the determined kinetic state, the external data, and the aggressiveness index, the target vehicle trajectory; applying a model-based controller to at least two of: 1) the generated physics model, 2) the aggressiveness index, or 3) the generated target vehicle trajectory to determine the target acceleration, wherein determining, by the controller, the vehicle control output based on the target vehicle trajectory or kinematic parameter comprises determining the vehicle control output based on the target vehicle trajectory or the target vehicle acceleration, as taught by Wright, to provide recommendations to a rider of a vehicle based on the road conditions ahead.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662